Judgment reversed and new trial granted, with costs to the appellant to abide the event. The third finding of fact and all other findings to the effect that the bond and mortgage were without consideration, are disapproved. Held, that the evidence shows that there was a sufficient and adequate consideration for the mortgage, and while this court would be warranted in directing the usual judgment of foreclosure and sale, we think under the peculiar circumstances of this case it should be remitted to the County Court for its further action in accordance with this decision. All concurred.